DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Panda Pop!” video game as evidence via Panda Pop overview via Android Apps and Panda Pop YouTube video titled: “Panda Pop Level 146 NO BOOSTERS” (herein the combination of evidence is referred to as Panda Pop).

Claim 1. Panda Pop discloses a computer device (Panda Pop is a video game made for mobile computing devices such as smartphones and the like) comprising: 
a user interface configured to receive user input engaging with displayed player objects on the user interface (Panda Pop includes a display screen where a player throws bubbles at other bubbles); 
a memory storing computer executable code (Panda Pop includes installing game programs in memory of the mobile computing device); and 
one or more processors which are configured to execute the computer executable code to carry out a method of controlling the user interface responsive to user engagement with the displayed player objects on the user interface (Panda Pop includes installing game programs in memory of the mobile computing device where the mobile computing device has a processor and the display screen), the method comprising: 
displaying on the user interface a game area having a plurality of game objects in a player graph in which the player objects have a fixed relationship to one another (see “Panda Pop Level 146 NO BOOSTERS” at 0:08-0:11 such that the bubble held by the Panda character is thrown at bubbles above his head); and 
providing on the user interface a player object configured for targeting and shooting of said game objects in response to user input (see “Panda Pop Level 146 NO BOOSTERS” at 0:08-0:11, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head), the player object being configured to respond to user input to selectively one of 
(i) travel along a player-selected trajectory to target one of the plurality of game objects in the player graph (see “Panda Pop Level 146 NO BOOSTERS” at 0:08-0:11, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head), and 
(ii) be selected to contribute directly to an objective and be deselected from targeting the game objects in the player graph wherein the user input to select the player object to contribute to said objective comprises selecting a marked location displayed on the user interface and associated with the objective (see “Panda Pop Level 146 NO BOOSTERS” at 0:12, 1:33-1:40, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head to reach the goal of clearing a stage such as blasting bubbles, freeing Pandas, accumulating booster bubble features, and/or earning scores).


    PNG
    media_image1.png
    1199
    909
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1195
    904
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1199
    908
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1199
    904
    media_image4.png
    Greyscale



Claim 2. Panda Pop discloses wherein the boost action causes a disruptive game element to be released into the game area on the user interface to remove multiple game objects from the player graph (see “Panda Pop Level 146 NO BOOSTERS” at 1:28-1:34, where player selects to add boosting attributes to the current bubble held by the Panda character before throwing the bubble at other bubbles, i.e., special bubble features that impact removing a lot of game objects upon throwing and connecting with other bubbles).


    PNG
    media_image5.png
    1194
    900
    media_image5.png
    Greyscale



Claim 3. Panda Pop discloses wherein the marked location is separate from the player graph (see “Panda Pop Level 146 NO BOOSTERS” at 4:12, bounce bubble projectile off the wall).


    PNG
    media_image6.png
    753
    659
    media_image6.png
    Greyscale



Claim 5. Panda Pop discloses wherein the user input to cause selecting of the marked location comprises a direct user interaction with the marked location on the user interface (see “Panda Pop Level 146 NO BOOSTERS” at 4:22-4:27, where the player uses a cursor to select different locations on game screen).

Claim 6. Panda Pop discloses wherein the game objects have object characteristics wherein the player graph comprises game objects of matching characteristics and game objects of differing characteristics (see “Panda Pop Level 146 NO BOOSTERS”, where the different bubbles have different colors and icons).

Claim 7. Panda Pop discloses wherein the player object is rendered on the user interface with a visual appearance resembling the game objects and a player object characteristic (see “Panda Pop Level 146 NO BOOSTERS”, where some of the bubbles have the same colors and icons).

Claim 8. Panda Pop discloses wherein when the one of the game objects which is successfully targeted by the player object has an object characteristic matching the object characteristics of the player object and is adjacent at least one other game object sharing a 

Claim 10. Panda Pop discloses wherein the method comprises the step of increasing a contribution to the objective when the matching game object, player object and at least one of the game objects have been removed from the user interface following a successful targeting of the game object in the static player graph (see “Panda Pop Level 146 NO BOOSTERS” at 0:12, 1:33-1:40, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head to reach the goal of clearing a stage such as blasting bubbles, freeing Pandas, accumulating booster bubble features, and/or earning scores).

Claim 11. Panda Pop discloses wherein multiple player objects are sequentially provided in the game area with randomly selected object characteristics (see “Panda Pop Level 146 NO BOOSTERS” such that after the Panda character throws one bubble at the game graph area it is replaced with a new bubble for the Panda character).

Claim 12. Panda Pop discloses wherein the method comprises the step of providing a finite number of the player objects for each player graph rendered on the user interface, and decrementing the finite number each time one of the player objects is provided in the game area (see “Panda Pop Level 146 NO BOOSTERS” shows a number of bubbles available to decrease as the Panda character throw bubbles).

Claim 13. Panda Pop discloses wherein the boost action comprises replacing a next player object to be provided in the game area with a disruptive game element, selectable by a user to remove multiple game objects from the player graph (see “Panda Pop Level 146 NO BOOSTERS” where player selects to add boosting attributes to the current bubble held by the Panda character before throwing the bubble at other bubbles).

Claim 14. Panda Pop discloses wherein the method of comprises monitoring a level of fulfilment towards the objective and detecting that the objective is fulfilled when a threshold score is met (see “Panda Pop Level 146 NO BOOSTERS”  such as freeing a required number of pandas to complete a stage and/or accumulating a specific amount of points/energy to use bubble boosters).

Claim 17. Panda Pop discloses wherein each player object comprises an object stored in computer memory having at least one attribute representing a behaviour of the player object, wherein the behaviour is managed by a table of reactions stored in association with the behaviour, the table of reactions defining for an event received by the player object a reaction depending on the event (see “Panda Pop Level 146 NO BOOSTERS”, bubble characteristics such as colors and/or icons inside of bubbles, and reactions occur according to player throwing and attaching with bubbles in the game graph area).

Claim 18. Panda Pop discloses wherein the marked location is managed by a container entity which detects events contributing to the objective and augments a variable stored in a 
a shooter entity which manages a queue of player objects stored in a shooter memory (see “Panda Pop Level 146 NO BOOSTERS” such that there are a number of bubbles available for the Panda to throw at the game graph area).

Claim 19. Panda Pop discloses a computer device (Panda Pop is a video game made for mobile computing devices such as smartphones and the like) comprising: 
a user interface responsive to user input when engaging with displayed player objects on the interface (Panda Pop includes a display screen where a player throws bubbles at other bubbles); 
a shooter entity for managing a queue of player objects stored in a shooter memory (see “Panda Pop Level 146 NO BOOSTERS” such that there are a number of bubbles available for the Panda to throw at the game graph area); 
a container entity configured to manage a marked location displayed on the interface and associated with an objective (see “Panda Pop Level 146 NO BOOSTERS” at 0:12, 1:33-1:40, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head to reach the goal of clearing a stage such as blasting bubbles, freeing Pandas, accumulating booster bubble features, and/or earning scores); 
rendering logic configured to display a game area on the interface with a plurality of game objects in a static player graph (Panda Pop includes installing game programs in memory of the mobile computing device where the mobile computing device has a processor and the display screen); 
an event dispatcher responsive to detecting events of user input at the user interface, said events being a container type event or a shooter type event, the event dispatcher configured to provide said events selectively to one of the shooter entity and the container entity depending on whether the event is a container type event or a shooter type event (see “Panda Pop Level 146 NO BOOSTERS” at 0:12, 1:33-1:40, such that particular game actions trigger different events during game play related to the associated game program to track different bubbles’ status related to reaching the goal of clearing a stage such as blasting bubbles and/or accumulating booster bubble features); and 
game logic for providing a player object configured for targeting and shooting of said plurality of game objects in the static player graph in response to user input (see “Panda Pop Level 146 NO BOOSTERS” at 0:08-0:11, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head), the player object configured to respond to: 
(i) a detected shooter type event by travelling along a player-selected trajectory to target one of the plurality of game objects in the static player graph (see “Panda Pop Level 146 NO BOOSTERS” at 0:08-0:11, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head), and 
(ii) a detected container type event by being selected to contribute directly to an objective with which the marked location is associated (see “Panda Pop Level 146 NO BOOSTERS” at 0:12, 1:33-1:40, such that a player aims and throws the bubble held by the Panda character at the bubbles above his head to reach the goal of clearing a stage such as blasting bubbles, freeing Pandas, accumulating booster bubble features, and/or earning scores).

Claim 20. Panda Pop discloses 

the releasable icon is released for association with a different one of the game objects on detection that the at least one game object is in a match condition (see “Panda Pop Level 146 NO BOOSTERS” at 0:09-0:12, such that a special game object with item inside is within a match condition); and 
if the different one of the game objects is in a separate match condition game objects of the separate match condition are removed (see “Panda Pop Level 146 NO BOOSTERS” at 1:50-2:05 different bursting elements affect other game objects).

Claim 21. Panda Pop discloses wherein said one or more processors are further configured to detect fulfillment of the objective to trigger a boost action (see “Panda Pop Level 146 NO BOOSTERS” at 0:13, where removal of group of bubbles from game graph area adds to the boosting power/energy of a particular booster icon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Panda Pop!” video game as evidence via Panda Pop overview via Android Apps and Panda Pop YouTube video titled: “Panda Pop Level 146 NO BOOSTERS” (herein referred to as Panda Pop) in view of “Bust-a-Move 4” video game as evidence via Bust-a-Move 4 YouTube video titled: “Bust-a-Move … (PS1)” (herein referred to as “Bust-a-Move4”).

Claim 9. Panda Pop fails to explicitly disclose wherein the marked location associated with the objective is visually rendered on the user interface by a targetable game object which resembles game objects of the player graph but which is located in a region of the user interface separate from the player graph (emphasis added).
Bust-a-Move4 teaches the user interface by a targetable game object which resembles game objects of the player graph but which is located in a region of the user interface separate from the player graph (at 4:03-4:20, there is a separate set of game objects targetable by the player).


    PNG
    media_image7.png
    676
    959
    media_image7.png
    Greyscale


The video game of Panda Pop would have motivation to use the teachings of Bust-a-Move4 in order to provide additional game features that would make the game more challenging in hopes to provide a more exciting video game experience.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game of Panda Pop with the teachings of Bust-a-Move4 in order to provide additional game features that would make the game more challenging in hopes to provide a more exciting video game experience.



Claim 16. Panda Pop in view of Bust-a-Move4 teaches wherein the method comprises the step of partially shading the targetable game object on the user interface when it is successfully targeted by the player object, to provide a visual indication of a level of fulfilment of the objective (see “Bust-a-Move4” at 4:18-4:20 where the game objects are struck and highlighted when a player successfully shoots another bubble at them).

Response to Arguments
Applicant's arguments filed 2/25/2012 have been fully considered but they are not persuasive.
On pps. 11 and 12, Applicant submits the cited prior art does not anticipate the claimed invention because “There is no option in Panda Pop for him to select that bubble to contribute directly to an objective and deselect it from targeting the game objects in the player graph. Note also that part of feature (ii) is : “wherein the user input to select the player object to contribute to said objective comprises selecting a marked location displayed on the user interface and associate it with the objective”.  There is no such marked location in Panda Pop associated with an objective to which a player object can directly contribute.”  However, the Examiner disagrees.  First, independent claims 1 recites “the player object being configured to respond to user input to selectively one of” elements (i) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DAMON J PIERCE/Primary Examiner, Art Unit 3715